NO. 12-18-00355-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


 IN RE:                                                       §

 THERESA LYNN GODDARD,                                        §   ORIGINAL PROCEEDING

 RELATOR                                                      §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Theresa Lynn Goddard filed this original proceeding to challenge Respondent’s order
vacating an agreed temporary protective order. 1 On February 6, 2019, this Court conditionally
granted Goddard’s petition and directed Respondent to vacate his November 8, 2018, order setting
aside the agreed temporary protective order. By an order signed on February 7, Respondent
complied with this Court’s opinion and order, rendering this proceeding moot. Accordingly, we
dismiss Goddard’s petition for writ of mandamus as moot.
Opinion delivered February 14, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




         1
           Respondent is the Honorable Jeff Fletcher, Judge of the 402nd District Court in Wood County, Texas. The
Real Party in Interest is James Albert Goddard.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                         FEBRUARY 14, 2019

                                        NO. 12-18-00355-CV



                                 THERESA LYNN GODDARD,
                                         Relator
                                           V.

                                     HON. JEFF FLETCHER,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Theresa
Lynn Goddard; who is the relator in Cause No. 12-18-00355-CV and the applicant in trial court
cause number 2016-212, pending on the docket of the 402nd Judicial District Court of Wood
County, Texas. Said petition for writ of mandamus having been filed herein on December 21,
2018, and the same having been duly considered, because it is the opinion of this Court that the
writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said
petition for writ of mandamus be, and the same is, hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.